DETAILED ACTION
Claims 1-12 and 14-20 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered. 
The office acknowledges the following papers:
Claims and remarks filed on 1/14/2022.

	Allowable Subject Matter
Claims 1-9, 11, 14-17, and 20 are allowed.
Claims 10, 12, and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Withdrawn objections and rejections
The drawing objection has been withdrawn due to cancellation of the claim.

Maintained Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites “wherein the first storage device is associated with an adder and the second storage device is associated with an incrementor” (emphasis added). Claim 18 recites a similar limitation. Figure 3 elements 100 and 200 respectfully show a first and second storage device. Figure 3 elements 51-52 shows a first and second accumulation unit. Element 51 can be considered to be “associated with” the first storage device element 100. However, accumulation unit 52 isn’t considered “an incrementor”. The term “incrementor” exists three times in specification paragraphs 111 and 140. Paragraph 111 contains language that was previously rejected as indefinite. Paragraph 140 states that “the associated bits in the second storage device 200 are implemented as adder bits rather than part of an incrementor because the incrementor can only change one bit at a time, not multiple bits at a time.” (emphasis added).
Claims 12 and 19 are rejected due to their dependency.

Response to Arguments
The arguments presented by Applicant in the response, received on 1/14/2022 are partially considered persuasive.	
Applicant argues regarding the written description rejections:
“Regarding the 35 USC 112(a) written description rejection, Applicant respectfully submits that an ordinary skilled artisan would recognize that Applicant was in possession of the features of claims 10, 12, 13, 18 and 19 at the time of Applicant's effective filing date based at least upon the disclosure at Figures 10, 11 and paragraph 0131 of Applicant's specification as well as the remaining disclosure of Applicant's specification. More specifically, Applicant's specification at Figures 10, 11 and paragraph 0131 describes the values for the second storage device are incremented/decremented, and thus an ordinary skilled artisan would readily recognize that the second storage device of the present claims is associated with an incrementor. Regarding paragraph 0140 of Applicant's specification, which the Office Action cites at page 4 (with respect to the 35 USC 112(a) rejection), it is respectfully submitted that it would be clear to an ordinary skilled artisan from the wording of paragraph 0140 that the example described therein relates to scenarios when the accumulated value is outside the range of an intermediary storage device.”  

This argument is not found to be persuasive for the following reason. Paragraph 140 describes bits within the second storage device being implemented as adder bits and not incrementor bits. In addition, paragraph 140 details that an “incrementor can only change one bit at a time, not multiple bits at a time” (emphasis added). Paragraph 131 states that “one or more bits of the second storage device 200 are activated and then incremented or decremented …” (emphasis added). As detailed in paragraph 140, an incrementor cannot increment multiple bits. Figure 3 elements 100 and 200 show a first and second storage device, while elements 51-52 show a first and second accumulator. Accumulator 51 is associated with the first storage device and accumulator 52 is associated with the second storage device. The examiner notes that amending the limitation to either “the second storage device is associated with an accumulator” or “the second storage device is associated with a second adder” would result in the withdrawal of the written description rejections.
Applicant argues for claims 1, 14, and 20:
“Regarding the rejection of independent claims 1, 14 and 20 over Henry and Official Notice, each of independent claims 1, 14 and 20 has been amended herein to specify that the 'first predetermined trigger' relates to the maximum value the first storage device can store. Henry, in contrast, describes an apparatus including a first memory (an accumulator) (cf. first storage device of the present application) which is accessed by a processing unit, and a counter which indicates the number of accesses to the memory during a given period, such that the counter is used to determine whether the number of accesses exceeds a given threshold during the given period, and if so, stalls the processing units from accessing the memory during the remaining period. (See, Henry, Figure 1 and paragraphs 0073, 0091, 009, 0100, 0101). After the accumulation instructions finish execution in Henry, they are selectively compressed and written to RAM (cf. second storage device of the present application). (See, Henry paragraphs 0082, 0083, 0093, 0101, 0119, 0120).
…
More specifically, the Office Action appears to equate the claimed 'first predetermined trigger' to the number of accesses to the memory in a given period in Henry, and the claimed 'second predetermined trigger' to the detection that another layer needs processing in Henry. However, each of the independent claims 1, 14 and 20 has been amended herein to specify that the 'first predetermined trigger' relates to the maximum value the first storage device can store and to clarify that the 'second predetermined trigger' relates to the second storage device. Applicant submits that these features of currently amended claims 1, 14 and 20 are not the same as detecting a number of memory accesses in a given period as disclosed in Henry, nor detecting whether another layer needs processing as disclosed in Henry (i.e., the claimed second predetermined trigger does not relate to processing operations - which is the task being undertaken in Henry - but instead relates to the second storage device).”  

This argument is found to be persuasive for the following reason. Henry disclosed a MAC rotate instruction that repeats MAC execution for 511 clock cycles. A detection mechanism for determining when the 511 clock cycles had elapsed previously read upon the first predetermined trigger. The accumulator is a 41-bit storage element that previously read upon the first storage device. The 511 clock cycles that are required to process a MAC rotate instruction isn’t a maximum value that a 41-bit storage element can store. Thus, the rejections based on Henry have been withdrawn.
An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the independent claims. Thus, the claims are in condition for allowance.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183